Title: [Diary entry: 22 November 1789]
From: Washington, George
To: 

 Sunday 22d. Went to St. Pauls Chappel in the forenoon—heard a charity Sermon for the benefit of the Orphans School of this City. Had a good deal of conversation in the Evening with the above Commissioners on the more minute part of their transactions at the Treaty with the Creek Indians and their opinion with respect to the real views of Mr. McGillivry—The principles of whose conduct they think is self-Interest, and a dependence for support on Spain. They think also, that having possessed himself of the outlines of the terms he could Treat with the United States upon, he wished to Postpone the Treaty to see if he could not obtain better from Spain. They think that, though he does not want abilities, he has credit to the full extent of them and that he is but a short sighted politicion. He acknowledges however, that an Alliance between the Creek Nation & the United States is the most Natural one, & what they ought to prefer if to be obtained on equal terms. A Free port in the latter seems to be a favourite object with him.